Citation Nr: 1109099	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim. 


FINDING OF FACT

The Veteran's post traumatic stress disorder (PTSD) prevents him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the claim for a TDIU is herein granted, any failure with respect to the duty to notify or assist is nonprejudicial.    

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that he was let go from his job as stump grinder because the medications he was prescribed as a result of his service-connected disability, did not allow him to operate heavy machinery.  Additionally, he stated that his PTSD symptoms affect his ability to work, such as not being able to be around people for a very long time. 

In this case, service connection is in effect for PTSD, rated as 70 percent disabling; diabetes mellitus, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypersensitive vascular disease, rated as 0 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because his PTSD is rated at 70 percent and his combined disability rating is 80 percent.  

A review of the record indicates that the Veteran ended his employment as a stump grinder in February 2004.  The Veteran's employer reported that due to the Veteran's medications, he was no longer able to operate the equipment.  

The VA mental health treatment records indicated that the Veteran was being treated for PTSD, and receiving medications to help with his insomnia and depression.  In the December 2006 VA treatment records, the Veteran reported to his treating psychiatrist that he was unable to work due to his PTSD symptoms. 

In the February 2009 Notice of Disagreement, the Veteran stated that he was no longer able to work due to his medications.  Additionally, he stated that he was unable to work for safety reasons because OSHA regulations do not allow a person to operate heavy equipment while taking medications.  Furthermore, the Veteran stated that the rating decision noted that the current medications used for the Veteran's service connected conditions were to be taken at night, and would not interfere with gainful employment.  However, the Veteran stated that due to his PTSD symptoms, he was not able to be around people for very long.  Moreover, he would take trips out west to Wyoming to get away from everything and everyone. 

The Veteran also submitted a February 2009 letter from his VA primary care doctor.  The doctor noted that he read the Veteran's denial and wanted to respond to the decision.  The doctor noted that the decision stated that in the past, drowsiness from medication was used as a reason for difficulty working.  Additionally, doctor noted that the decision stated that the Veteran was taking sedating medications at night, and for the reason would be able to work.  The doctor reported that the Veteran was taking Xanax at night for insomnia, and also taking Citalopram.  Moreover, the doctor noted that the sedation issue had nothing to do with why he believed the Veteran was permanently and totally disabled and unemployable.  

The doctor noted that he believed that the Veteran's severe symptoms of PTSD interfered with his ability to work, day or night.  Additionally, he noted that the Veteran had intrusive thoughts of combat daily that interfered with his ability to concentrate and focus.  Furthermore, the doctor stated that the Veteran was hypervigilant with an exaggerated stable.  Moreover, the doctor noted that the Veteran's anxiety, depression, and mood lability interfered with his ability to work with people, and to focus and complete a task.  In addition, the doctor stated that the Veteran avoided crowds, and had a low frustration tolerance that made task completion impossible.  Lastly, the doctor stated, for the above reasons, he believed that Veteran was totally and permanently disable and unemployable.  

On this record, in particular the February 2009 VA doctor opinion that noted that the Veteran's multiple PTSD symptoms prevented him from working, as well as the Veteran's reports that he had difficulty being around groups of people, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disabilities.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).
   

ORDER

A total disability rating based on individual unemployability is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


